Exhibit 10.11


Amendment No. 1 to Amended and Restated Employment Agreement
This Amendment No. 1to Amended And Restated Employment Agreement (the
“Amendment”) is effective as of January 1, 2020 (“Effective Date”) by and
between Healthcare Realty Trust Incorporated, a Maryland corporation
(“Corporation”), and J. Christopher Douglas (“Officer”).
Recitals
Whereas, the Corporation has heretofore employed the Officer as its Executive
Vice President and Chief Financial Officer under the terms of an employment
agreement dated February 2, 2016 (the “Employment Agreement”); and
Whereas, the parties desire to modify the Employment Agreement with this
amendment;
Now, Therefore, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
affirmed, the parties hereto agree to the following to amend the Employment
Agreement as of the Effective Date:


1.    Section 3.1 of the Employment Agreement shall be deleted in its entirety
and the following substituted in its place:
3.1    Base Salary. As payment for the services to be rendered by Officer as
provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation agrees to pay to Officer a “Base Salary” at the rate of $475,000 per
annum payable in equal semi-monthly installments, or in such other periodic
installments as mutually agreed to by Corporation and Officer.
2.    This Amendment represents the entire understanding among the parties with
respect to the subject matter hereof, and, as of the Effective Date, this
Amendment supersedes any and all prior understandings, agreements, plans and
negotiations, whether written or oral, with respect to the subject matter
hereof. All modifications to the Employment Agreement, as amended hereby, must
be in writing and signed by the party against whom enforcement of such
modification is sought. Except as expressly amended by this Amendment, the
Employment Agreement remains unaltered and in full force and effect. This
Amendment may be executed in one or more counterparts, all of which taken
together shall constitute one and the same agreement.


[Execution Page Follows]





--------------------------------------------------------------------------------

Exhibit 10.11


EXECUTION PAGE
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the 12th
day of February, to be effective as of the Effective Date.
Corporation:
Healthcare Realty Trust Incorporated


By:
/s/ John M. Bryant, Jr.
Name:
John M. Bryant, Jr.
Title:
Executive Vice President and General Counsel







Officer:
                    
/s/ J. Christopher Douglas
J. Christopher Douglas








